Citation Nr: 0006587	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-13 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1996, 
from the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

This claim first came before the Board in June 1998.  It was 
remanded for further evidentiary development.  All requested 
development has been accomplished.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with PTSD.  

2.  The veteran has testified regarding stressful events 
which occurred during his tour in Vietnam.

3.  In a VA examination report, dated in November 1996, the 
examiner commented that the veteran showed signs of having 
been affected by his Vietnam experiences.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran is currently diagnosed with PTSD.  In a VA 
examination report, dated in November 1996, the examiner 
commented that the veteran showed signs of having been 
affected by his Vietnam experiences.  The veteran has 
testified regarding stressful events which occurred during 
his tour in Vietnam.  For the purposes of determining well-
groundedness, the veteran's unsupported testimony regarding 
the occurrence of these events is sufficient as it is 
presumed credible.  The Board concludes that the claim for 
service connection for PTSD is well grounded and merits 
further evidentiary development to attempt to verify the 
veteran's claimed stressors and to establish a more postive 
nexus between such stressors and his current diagnosis.



ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

A review of the pertinent evidence of record indicates that 
the veteran has been diagnosed with PTSD.  The VA examiner, 
in November 1996, commented that "the veteran gave some 
stressors while he was in Vietnam and gave symptomatology to 
indicate that he has that present[ly]".  Although this not a 
very clear statement, the Board accepts it as a nexus between 
present symptomatology and the veteran's claimed inservice 
stressors.  The Board concludes that this nexus is adequate 
for the purposes of well-grounding the claim, as the claim 
must be remanded for further stressor verification 
development.  The Board finds, however, that further medical 
examination is required to obtain a more specific opinion, 
regarding which specific events in service have possibly 
caused the veteran's PTSD.

The Board also notes that the veteran has testified that he 
witnessed another soldier who was badly burned in an accident 
at the Tay Ninh base camp in late spring or early summer 
1967.  He testified at his recent travel board hearing that 
this soldier was assigned to his company.  It does not appear 
that an effort has been made to verify this incident through 
the use of morning reports and casualty reports.  The 
development undertaken by the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) does not mention this 
incident, however, as it was a non-combat related accident it 
does not seem likely it would be noted in the materials 
researched by USASCRUR.  The Board concludes that further 
development in the form of a search of morning reports for 
the veteran's unit should be conducted.

Therefore, this claim is REMANDED, to the RO for the 
following:

1.  The RO should request morning reports 
for the veteran's unit, the 228th Supply 
and Service Company, for the period from 
1 April through 30 September 1967.  The 
RO should then identify individual 
soldiers killed, wounded, or otherwise 
injured during that period and request 
specific information regarding the manner 
of their deaths or injuries.

2.  Upon completion of item one above, 
the RO should schedule the veteran for a 
VA PTSD examination.  The examiner should 
be requested to review the claims folder 
prior to the examination.  He should be 
asked to provide an opinion regarding any 
possible relationship between the 
veteran's current PTSD and those 
stressors which have been verified.

Upon completion of the above described items, the RO should 
review the veteran's claim for service connection for PTSD.  
If the determination remains adverse, the veteran and his 
representative should be provided a supplemental statement of 
the case and adequate time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals





 



